DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 40-48, and 50-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterse et al. (6,990,788) in view of Sperry et al. (6,729,110) and Baer (3,343,864).
 	The patent to Peterse et al. shows an inflatable packaging comprising a base (15), a plurality of soft actuators (16) formed of plastic material that are capable of wrapping around certain shaped articles, and a valve (17) for coupling the actuators independently or in common with a source of pressure (see col. 3, lines 11-19).  While the Peterse et al. patent discloses that its soft actuators can be of any shape or size (see col. 2, line 55), they are not specifically described as accordion-shaped that are 
 	However, Baer show soft actuators (13-16) mounted to a common base (12) that are adapted to curl around and secure an object when the actuators are inflated.  Each actuator is designed as an accordion extension with a series of alternating ridges and troughs along one side (see Fig. 2).
	Further, the Sperry et al. patent shows it old and well known to provide an automated pneumatic controller (see last line of column 7 in specification) that directs releasable coupling (121) to administer inflation fluid through valve assembly (16) on the soft packaging actuator (12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the Peterse et al. soft actuators with a series of ridges and troughs along one side, similar to that shown in the Baer patent, so that they could more readily curl inwardly upon inflation to grip an object by pressing against or filling any concavity or recessed portion of a particular object.   Further, it would have been obvious to provide an automated controller for delivering the inflation fluid to the Peterse et al. valve, as taught by Sperry et al., in order to increase the efficiency of the packaging operation.  In regard to claims 45 and 55, the Peterse et al. patent shows an uninflated embodiment in Figure 2 with the soft actuators (26) arranged in a common plane with the plane of the base (25).  In regard to claims 46 and 56, the Peterse et al. patent shows the actuators (16) extending perpendicular to the base (15) in Figure 1.  Regarding claims 41, 42 51, and 52, the actuators could obviously be symmetrically oriented (see Fig. 1 of Peterse et al.) or be of different sizes, shapes, or number (see Figs 2 and 3 of Peterse et al.) depending on the size and shape of the object to be packaged.
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 38, 40-48, and 50-56 have been considered but are moot because the new ground of rejection relies on the teaching of Baer for its accordion-shaped 
  	Regarding claims 42 and 52, it is pointed out that the Peterse et al. patent discloses that the shape of its central body can be of an “irregular shape” (see col. 2, line 52) and any number of actuators (see col. 3, line 5) can be used.  In other words, it would have been obvious to shape the resulting base and arrange the number of actuators commensurate with the shape of the object to be gripped.  This shape and arrangement could therefore be symmetrical or asymmetrical depending on the symmetry or asymmetry of the particular object to be gripped.


5. 	Claims 39 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterse et al. in view of Sperry et al. and Baer as applied to claims 38, 40-48, and 50-56 above, and further in view of Dickie et al. (5,184,727).
 	Neither Peterse et al., Baer, nor Sperry et al. disclose the inflation fluid of their inflatable actuators to be sulfur hexafluoride as is called for in claims 39 and 49.
 	However, the Dickie et al. patent shows an inflatable packaging assembly wherein the inflation medium can be sulphur hexafluoride (see col. 4, line 45 of specification).
	It would have been obvious to a person having ordinary skill in the art to use sulphur hexafluoride as the inflation medium in the modified Peterse et al. assembly, as taught by Dickie et al., in order to maintain the integrity of the inflated actuators for as long as possible.
Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Aninger patent (3,398,501) was cited on the PTO-892 dated 8/10/2020 and shows soft actuators that are designed to inwardly curl around the contour of an item to be packaged.
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
4/2/2021